Little, J.
1. An agent to sell or trade personalty can not, directly or indirectly, sell or trade the same to himself; nor can he acquire title thereto by raffling the property and becoming the winner at the raffle.
2. A sale by an agent who receives a part of the price of the thing sold in cash, and accepts as a satisfaction of the balance the cancelation of a debt due by himself to the vendee, is not binding'upon the principal unless ratified by him.
Argued February 11,
Decided April 11, 1898.
Trover — certiorari-. Before Judge Hutchins. Clarke su-perior court. April term, 1897.
John J. Strickland, for plaintiff in error.
Sol. Fiatau and II. H. Garitón, contra.
.3. Irrespective of other questions presented, this case,, upon its undisputed facts, is controlled by the propositions above announced, and. it was error to sustain the certiorari.

Judgment reversed,.


All concurring, except Cobb, J., absent.